 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
      UNITED STATES OF AMERICA,
 9                                                     NO. CR19-035RAJ
                               Plaintiff,
10
                                                       ORDER GRANTING MOTION TO
11                                                     SEAL ADMITTED TRIAL EXHIBITS
                          v.
12
13    RHETT IRONS aka “Lucky,” “Luck,”
14
                               Defendant.
15
16
17          Having considered the United States’ Motion to Seal in the above-captioned case

18 and the reasons set forth therein, and finding good cause,
19        It is hereby ORDERED that the United States’ Motion to Seal (Dkt. #222) is

20 GRANTED. The Admitted Trial Exhibits Nos. 26, 104B, 104C, 104D, 104E, 104F,
21 108A, 109, 203, 300, 301A, 301B, 301C, 301D, and 308 shall be sealed and remain
22 sealed until further order of the Court.
23        DATED this 23rd day of December, 2019.

24
25
                                                    A
26                                                  The Honorable Richard A. Jones
                                                    United States District Judge
27
28
     ORDER TO SEAL - 1                                                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Rhett Irons, CR19-035 RAJ
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
